                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL                                'O'
     Case No.     2:18-cv-07972-CAS-GJSx            Date                March 4, 2019
     Title        PATAGONIA, INC. V. TRADITION LLC



     Present: The Honorable       CHRISTINA A. SNYDER
        Catherine Jeang                            Not Present                       N/A
          Deputy Clerk                      Court Reporter / Recorder              Tape No.
        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    Not Present                                      Not Present

     Proceedings:         (IN CHAMBERS) - PLAINTIFF’S MOTION FOR DEFAULT
                          JUDGMENT (Dkt. 13, filed December 21, 2018)

I.       INTRODUCTION
       On September 13, 2018, plaintiff Patagonia, Inc. (“Patagonia”) brought this action
against defendant Tradition LLC (“Tradition”). Dkt. 1 (“Compl.”). Plaintiff alleges
claims for: (1) federal trademark infringement, in violation of 15 U.S.C. §§ 1114–1117;
(2) federal unfair competition, in violation of 15 U.S.C. § 1125(a); (3) federal dilution of
a famous mark, in violation of 15 U.S.C. § 1125(c); (4) trademark infringement and
unfair competition, in violation Cal. Bus. & Prof. Code §§ 14320, 14335, and 17200 et
seq.; (5) trademark dilution, in violation of Cal. Bus. & Prof. Code § 14330; (6)
trademark infringement under California common law; and (6) copyright infringement, in
violation of 17 U.S.C. § 191 et seq. Id.
       Defendant was served with the summons and complaint on October 1, 2018. Dkt.
9. On October 15, 2018, plaintiff requested the Clerk to enter default against defendant.
Dkt. 10. Pursuant to the plaintiff’s request, the Clerk entered default on October 16,
2018. Dkt. 11. On December 21, 2018, plaintiff filed the instant motion for default
judgment. Dkt. 13 (“Mot.”). Plaintiff’s motion was unopposed. The Court held a
hearing on February 4, 2019 and requested that plaintiff serve the moving papers on
defendant. Plaintiff subsequently served the moving papers on defendant and filed proof
of service on February 5, 2019. Dkt. 16. The Court held a second hearing on March 4,
2019.
      Having carefully reviewed the motion, and plaintiff’s supporting declaration and
exhibits, the Court finds and concludes as follows.


CV-2621 (04/18)                       CIVIL MINUTES - GENERAL                           Page 1 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title          PATAGONIA, INC. V. TRADITION LLC

II.      BACKGROUND
      Plaintiff designs, develops, and markets outdoor apparel and related products.
Compl. ¶ 1. Since at least 1973, the PATAGONIA® brand has appeared on a multi-
colored label featuring the Mt. Fitz Roy skyline framed by a stormy sky:




 Id. ¶¶ 7, 10 (“Fitz Roy design”). Plaintiff owns numerous registrations for the
PATAGONIA trademark and the Fitz Roy design. Id. ¶ 10. Plaintiff also owns a
registered copyright (Registered No. VA 1-801-788) for the Fitz Roy design. Id. ¶ 10,
Ex. B.
       Plaintiff marks many of its products with its Fitz Roy design, either alone or with
its PATAGONIA trademark. Id. ¶ 10. Plaintiff alleges that, in the forty years since its
business started, it has created considerable goodwill and a reputation for quality
products. Id. ¶¶ 7–9; 12–13. According to plaintiff, its trademarks enjoy strong
consumer recognition and signify high quality products made by a responsible company.
Id. ¶ 13.
        Plaintiff alleges that defendant, with knowledge of plaintiff’s intellectual property
rights, has manufactured, distributed, offered for sale, and sold t-shirts featuring designs
that were similar or nearly identical to the Fitz Roy design. The following images
compare defendant’s product with a t-shirt sold by plaintiff:




CV-2621 (04/18)                      CIVIL MINUTES - GENERAL                          Page 2 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-07972-CAS-GJSx            Date               March 4, 2019
   Title          PATAGONIA, INC. V. TRADITION LLC

Id. ¶ 14. According to plaintiff, if a consumer searched for “Patagonia” products on
defendant’s retail website, the allegedly infringing t-shirt was returned as a search result.
Id.
      Plaintiff wrote on several occasions to defendant about defendant’s infringing
design, but defendant failed to respond. Id. ¶ 15. Plaintiff subsequently filed this suit
against defendant.
III.     LEGAL STANDARD
       Pursuant to Federal Rule of Civil Procedure 55, when a party against whom a
judgment for affirmative relief is sought has failed to plead or otherwise defend, and the
plaintiff does not seek a sum certain, the plaintiff must apply to the court for a default
judgment. Fed. R. Civ. P. 55.
       As a general rule, cases should be decided on the merits as opposed to by default,
and, therefore, “any doubts as to the propriety of a default are usually resolved against the
party seeking a default judgment.” Judge William W. Schwarzer et al., California
Practice Guide: Federal Civil Procedure Before Trial ¶ 6:11 (The Rutter Group 2015)
(citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). Granting
or denying a motion for default judgment is a matter within the court's discretion. Elektra
Entm’t Grp. Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal. 2005); see also Sony
Music Entertainment, Inc. v. Elias, 2004 WL 141959, *3 (C.D. Cal. Jan. 20, 2004).
       The Ninth Circuit has directed that courts consider the following factors in
deciding whether to enter default judgment: (1) the possibility of prejudice to plaintiff;
(2) the merits of plaintiff's substantive claims; (3) the sufficiency of the complaint; (4) the
sum of money at stake in the action; (5) the possibility of a dispute concerning the
material facts; (6) whether defendant’s default was the product of excusable neglect; and
(7) the strong policy favoring decisions on the merits. See Eitel, 782 F.2d at 1471–72;
see also Elektra, 226 F.R.D. at 392.
IV.      DISCUSSION
       Plaintiffs seek default judgment against defendant for statutory damages in the
amount of $30,000, attorneys’ fees of $3,000, and a permanent injunction to prevent
future violations. Mot. at 5–7, 10.




CV-2621 (04/18)                      CIVIL MINUTES - GENERAL                           Page 3 of 12
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date             March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

         A.       Application of the Eitel Factors
                  1.    Risk of Prejudice to Plaintiff
       The first Eitel factor considers whether a plaintiff will suffer prejudice if a default
judgment is not entered. PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172,
1177 (C.D. Cal. 2002); see also Eitel, 782 F.2d at 1471–72. Plaintiff contends that
despite its pursuit of the case and diligent attempts to notice defendant, defendant has
ignored plaintiff and the judicial process. Mot. at 2. Given defendant’s failure to litigate
this case, plaintiff “will likely be without other recourse for recovery” if default judgment
is not entered. Pepsi, 238 F. Supp. 2d at 1177. Accordingly, the first Eitel factor weighs
in favor of entering default judgment.
                  2.    Sufficiency of the Complaint and the Likelihood of Success on the
                        Merits
       Courts often consider the second and third Eitel factors together. See PepsiCo, 238
F. Supp. 2d at 1175; HTS, Inc. v. Boley, 954 F. Supp. 2d 927, 941 (D. Ariz. 2013). The
second and third Eitel factors assess the substantive merits of the movant’s claims and the
sufficiency of its pleadings, which “require that a [movant] state a claim on which [it]
may recover.” PepsiCo, 238 F. Supp. 2d at 1177 (quotation marks omitted); see also
Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (stating that the issue is whether
the allegations in the pleading state a claim upon which plaintiff can recover). Here,
plaintiff seeks statutory damages for copyright infringement in violation of 17 U.S.C. §
101 et seq. Plaintiff also seeks injunctive relief under both the Copyright Act and the
Lanham Act.

                        i.    Copyright Infringement
       To establish copyright infringement, plaintiff must show (1) ownership of a valid
copyright, and (2) copying of constituent elements of a work that are original. See Rice
v. Fox Broadcasting Co., 330 F.3d 1170, 1174 (9th Cir. 2003) (quoting Feist Publ’ns, Inc.
v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). “Registration is prima facie evidence
of the validity of a copyright.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 488–89
(9th Cir. 2000). Copying may be established by a showing that the works are
substantially similar in their protected elements and that the infringing party had access to
the copyright work. See Rice, 330 F.3d at 1174 (quoting Metcalf v. Bochco, 294 F.3d
1069, 1072 (9th Cir. 2002)).


CV-2621 (04/18)                        CIVIL MINUTES - GENERAL                        Page 4 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title          PATAGONIA, INC. V. TRADITION LLC

       Having produced the copyright registration number for the Fitz Roy design, as well
as a copy of the certificate of registration, plaintiff establishes a prima facie case of a
valid copyright, and has demonstrated a strong likelihood of success on the merits. See
Seoul Broad. Sys. Int'l, Inc. v. Korea Int'l Satellite Broad., No. CV 08-05119 SJO
(VBKX), 2009 WL 10672770, at *3 (C.D. Cal. June 19, 2009) (explaining that because
plaintiff had “presented evidence of copyright registrations received from the U.S.
Copyright Office for thirty-five of the works referenced in the Second Amended
Complaint, [plaintiff’s] copyright infringement claim on these works appears strong on
the merits”).

        In addition, plaintiff sufficiently pleads that defendant copied constituent elements
of its original work. Plaintiff has provided images of the infringing design and screen
captures that demonstrate that that garments with the infringing design are featured on
defendant’s website. Compl. ¶¶ 10; Mot. Ex. C. There is no question as to substantial
similarity, as the designs appear identical, except in that the word “patagonia” is replaced
by the word “tradition.” Plaintiff contends that, because the works are virtually identical,
the Court need not analyze the issue of access. Mot. at 10 (citing Unicolors, Inc. v.
Urban Outfitters, Inc., 853 F.3d 980, 988 (9th Cir. 2017) (holding that where works were
complex and strikingly similar, it was “unnecessary to consider the possibility that . . .
[the infringing design] was the product of independent creation, coincidence, a prior
common source, or any source other than copying”). Nonetheless, plaintiff’s complaint
sufficiently alleges that defendant had access to the Roy Fitz design because the
PATAGONIA® brand and the Fitz Roy logo are “one of the most identifiable brands in
the world,” Compl. ¶ 7, and have been featured on plaintiff’s products for decades, id. ¶
10.

                     ii.    Trademark Infringement
       To establish trademark infringement, plaintiff must show that (1) it owns valid and
protectable trademarks, and (2) defendant’s use of similar designs creates a likelihood of
confusion as to the origin or sponsorship of defendant’s goods. See Levi Strauss & Co.
v. Blue Bell, Inc., 778 F.2d 1352, 1354 (9th Cir. 1985). The complaint sets forth
plaintiff’s registered trademarks. Compl. ¶10. Plaintiff also alleges that defendant’s
infringement of those marks creates a likelihood of confusion, mistake, and deception
among consumers as to the source of the infringing garments, causes the public to falsely
associate defendant with plaintiff, and that defendant is likely to dilute the distinctive
quality of plaintiff’s Fitz Roy logo. Id. ¶¶ 12–20. The Court finds that plaintiff has

CV-2621 (04/18)                     CIVIL MINUTES - GENERAL                           Page 5 of 12
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date            March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

demonstrated a strong likelihood of success on the merits with respect to its Lanham Act
claim.

      Accordingly, plaintiff has stated a claim upon which it can recover, and the second
and third Eitel factors weigh in favor of the entry of default judgment.

                  3.   Sum of Money at Stake in the Action
       Pursuant to the fourth Eitel factor, the Court balances “the amount of money at
stake in relation to the seriousness of the [defaulting party’s] conduct.” PepsiCo, 238 F.
Supp. 2d at 1176; see also Eitel, 782 F.2d at 1471–72. “This determination requires a
comparison of the recovery sought and the nature of defendant’s conduct to determine
whether the remedy is appropriate.” United States v. Broaster Kitchen, Inc., No. 2:14–
cv–09421–MMM–PJW, 2015 WL 4545360, at *6 (C.D. Cal. May 27, 2015); see also
Walters v. Statewide Concrete Barrier, Inc., No. 3:04–cv–02559–JSW, 2006 WL
2527776, at *4 (N.D. Cal. Aug. 30, 2006) (“If the sum of money at issue is reasonably
proportionate to the harm caused by the defendant’s actions, then default judgment is
warranted.”).
       Plaintiff seeks statutory damages in the amount of $30,000, and attorneys’ fees in
the amount of $3,000. Mot. at 5, 10. Plaintiff did not submit evidence in connection with
this motion that addresses the expenses saved and profits reaped by defendant, or in turn,
the revenues lost by plaintiff. Nevertheless, “statutory damages are appropriate in default
judgment cases because the information needed to prove actual damages is within the
infringers’ control and is not disclosed.” Microsoft Corp. v. Nop, 549 F.Supp.2d 1233,
1238 (E.D. Cal. 2008).

       Under the Copyright Act, a statutory damages award for copyright infringement
must be “a sum of not less than $750 or more than $30,000.” 17 U.S.C. § 504(c)(1). For
willful infringements, the Court may increase the award to a sum not more than
$150,000. 17 U.S.C. § 504(c)(2). Plaintiff argues that it could seek a willful statutory
award given defendant’s direct copying of the Fitz Roy logo and its disregard for
plaintiff’s efforts to resolve the dispute. Mot. at 6. Instead, it seeks only $30,000, which
the Court finds reasonable. Accordingly, this factor weighs in favor of the entry of
default judgment.




CV-2621 (04/18)                      CIVIL MINUTES - GENERAL                         Page 6 of 12
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

                  4.   Possibility of a Dispute Concerning a Material Fact
       The fifth Eitel factor considers the possibility that material facts are disputed.
PepsiCo, 238 F. Supp. 2d at 1177; see also Eitel, 782 F.2d at 1471–72. “Upon entry of
default, all well-pleaded facts in the complaint are taken as true, except those relating to
damages.” PepsiCo, 238 F. Supp. 2d at 1177. Plaintiff’s production of both the Fitz Roy
logo and screen captures of the infringing uses indicates that a factual dispute is unlikely
as to the copying element of copyright infringement. In addition, because plaintiff has
produced evidence of the validity of its copyright, a dispute of fact is unlikely as to the
ownership element. This factor therefore militates in favor of entering default judgment.
                  5.   Possibility of Excusable Neglect
       The sixth Eitel factor considers whether the defendant’s default may have been the
product of excusable neglect. PepsiCo, 238 F. Supp. 2d at 1177; see also Eitel, 782 F.2d
at 1471–72. Defendant was served with the summons and complaint on September 17,
2018. Dkt. 9. Default was entered on October 16, 2018. Dkt. 11. Plaintiff also served
the instant motion for default judgment on defendant on February 5, 2019. Dkt. 16.
Defendant has neither responded to this action nor attempted to have the default set aside.
Where a defendant “[is] properly served with the Complaint, the notice of entry of
default, as well as the papers in support of the instant motion,” there is little possibility of
excusable neglect. Shanghai Automation Instrument Co. Ltd. v. Kuei, 194 F. Supp. 2d
995, 1005 (N.D. Cal. 2001). This factor therefore also militates in favor of entering
default judgment.
                  6.   Policy Favoring Decisions on the Merits
       Under the seventh Eitel factor, the Court takes into account the strong policy
favoring decisions on the merits. See Eitel, 782 F.2d at 1472. Of course, “this
preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at 1177
(internal citation omitted). Rule 55(a) permits a court to decide a case before the merits
are heard if a defendant fails to defend the suit. Here, defendant’s failure to retain
counsel and defend this action makes a decision on the merits impractical, if not
impossible. Thus, the seventh Eitel factor does not preclude the entry of default
judgment.




CV-2621 (04/18)                       CIVIL MINUTES - GENERAL                           Page 7 of 12
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

                  7.    Conclusion Regarding Eitel Factors
      Apart from the policy favoring decisions on the merits and the possibility of
excusable neglect, the Court concludes all of the remaining Eitel factors weigh in favor of
default judgment, including the merits of plaintiff’s claims. See Federal Nat. Mortg.
Ass’n v. George, No. 5:14-cv-01679-VAP-SP, 2015 WL 4127958, *3 (C.D. Cal. July 7,
2015) (“The merits of the plaintiff’s substantive claim and the sufficiency of the
complaint are often treated by courts as the most important Eitel factors.”) (citation
omitted). Therefore, weighing all of the Eitel factors, the Court finds that entry of default
judgment is appropriate.
         B.       Relief Sought by Plaintiffs
       “The general rule of law is that upon default the factual allegations of the
complaint, except those relating to the amount of damages, will be taken as true.”
TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (internal
quotation marks omitted). The “[p]laintiff has the burden of proving damages through
testimony or written affidavit.” See Bd. of Trs. of the Boilermaker Vacation Trust v.
Skelly, Inc., No. 04-02841 CW, 2005 WL 433462, at *2 (N.D. Cal. Feb. 24, 2005). Here,
plaintiff seeks a moderate amount of damages, and has provided a declaration to
substantiate its requested relief. See Dkt. 13-2, Declaration of Ryan Bricker (“Bricker
Decl.”).
                  1.    Statutory Damages
       Under the copyright laws of the United States, “an infringer of copyright is liable
for either (1) the copyright owner's actual damages and any additional profits of the
infringer, as provided by subsection (b); or (2) statutory damages, as provided by
subsection (c).” 17 U.S.C. § 504(a). For statutory damages,
         the copyright owner may elect, at any time before final judgment is rendered, to
         recover, instead of actual damages and profits, an award of statutory damages for
         all infringements involved in the action, with respect to any one work, for which
         any one infringer is liable individually, or for which any two or more infringers are
         liable jointly and severally, in a sum of not less than $750 or more than $30,000 as
         the court considers just.
17 U.S.C. § 504(c)(1). There is a presumption that infringements are committed willfully
when determining relief for a violation. See 17 U.S.C. § 504(c)(3)(A). In determining

CV-2621 (04/18)                        CIVIL MINUTES - GENERAL                         Page 8 of 12
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

the amount of statutory damages the district court has wide discretion. See Peer Int’l.
Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1336 (9th Cir. 1990); see also Harris v.
Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984).
       Plaintiff requests statutory damages instead of actual damages. Mot. at 5–6.
Plaintiff argues that statutory damages are appropriate because defendant’s refusal to
respond to the complaint frustrated plaintiff’s ability to determine actual damages. Id.
(citing Microsoft Corp., 549 F. Supp. 2d at 1238). As mentioned, plaintiff argues that
rather than requesting statutory damages in the amount of $150,000 for defendant’s
presumptively willful infringement, plaintiff only requests reasonable damages in the
amount of $30,000. Id. at 6. Plaintiff further argues that granting this maximum
statutory award will help deter future infringement. Id. The Court finds plaintiff’s
arguments persuasive.
                  2.   Fees and Costs
       Under 17 U.S.C. § 505, courts have the discretion to award “the recovery of
full costs” and reasonable attorneys’ fees. See 17 U.S.C. § 505. “Plaintiffs in copyright
actions may be awarded attorney’s fees simply by virtue of prevailing in the action: no
other precondition need be met, although the fee awarded must be reasonable.” Frank
Music Corp. v. Metro-Goldwyn-Mayer Inc., 886 F.2d 1545, 1556 (9th Cir. 1989).

       Local Rule 55-3 determines attorneys’ fees for a default judgment pursuant to a
fixed percentage schedule. C.D. Cal. L.R. 55-3. For a judgment between $10,000.01 and
$50,000, the schedule of attorneys’ fees allows $1,200 plus 6% of the amount over
$10,000. Id. Plaintiff requests attorneys’ fees in the amount of $3,000 based on its
calculation of the fee schedule: $1,200 + 6% of $30,000. Mot. at 10. Plaintiff’s
calculation is erroneous because, according to Local Rule 55-3, $1,200 is added to 6% of
the amount over $10,000, not 6% of the entire judgment. Accordingly, the correct
calculation would result in attorneys’ fees of $2,400: $1,200 + 6% of $20,000. At
hearing, plaintiff’s counsel agreed that he had made an error in calculating the attorneys’
fees.

       Although plaintiff has not submitted a bill of fees, the Court is satisfied that an
attorneys’ fee award of $2,400 is reasonable and that the Local Rule schedule is met.




CV-2621 (04/18)                         CIVIL MINUTES - GENERAL                        Page 9 of 12
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
   Case No.        2:18-cv-07972-CAS-GJSx            Date             March 4, 2019
   Title           PATAGONIA, INC. V. TRADITION LLC

                  3.   Permanent Injunction
        Plaintiff seeks a permanent injunction under the Copyright Act and the Lanham
Act enjoining defendant from manufacturing, distributing, or selling goods that copy and
infringe the Fitz Roy design. Mot. at 1. The Copyright Act explicitly permits injunctive
relief, see 17 U.S.C. § 502(a), as does the Lanham Act, see 15 U.S.C. § 1116(a). While
defendants’ statutory violation creates the possibility for injunctive relief, the plaintiff’s
claims must nonetheless satisfy the equitable requirements for a permanent injunction.
See eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 394 (2006) (requiring application
of “traditional four-factor framework that governs the award of injunctive relief” to a
copyright infringement claim). “According to well-established principles of equity, a
plaintiff seeking a permanent injunction must satisfy a four-factor test before a court may
grant such relief. A plaintiff must demonstrate: (1) that it has suffered an irreparable
injury; (2) that remedies available at law, such as monetary damages, are inadequate to
compensate for that injury; (3) that, considering the balance of hardships between the
plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest
would not be disserved by a permanent injunction.” eBay, 547 U.S. at 391.

       “The likelihood of future infringement generally leads to a finding of irreparable
harm ‘given the difficulty of protecting a right to exclude through monetary remedies that
allow an infringer to use [a protected work] against the [right-holder’s] wishes.’” China
Central Television v. Create New Technology (HK) Limited, No. CV 15-018669 MMM
(AJWx), 2015 WL 12732432, at *20 (C.D. Cal. Dec. 7, 2015) (quoting eBay, 547 U.S. at
395 (Roberts, C.J., concurring) (emphasis in original)). Although the record does not
demonstrate that defendant is currently engaging in infringing conduct, plaintiff
nonetheless has shown irreparable harm because, by virtue of defendant’s failure to
respond to this suit, there is no reason to conclude that defendant will not infringe
plaintiff’s copyright or trademarks in the future. See Jackson v. Sturkie, 255 F. Supp. 2d
1096, 1103 (N.D. Cal. 2003) (“Defendant’s lack of participation in this litigation has
given the court no assurance that [d]efendant’s infringing activity will cease.”).
Therefore, the Court finds that plaintiff will be irreparably harmed by defendant’s
continued use and infringement of plaintiff’s copyright and trademarks.

      Plaintiff has also satisfied the second element concerning inadequate legal remedy.
“[M]onetary damages alone are inadequate to compensate [plaintiff] because
[defendant’s] refusal to participate in the action makes it impossible for [plaintiff] to
determine [defendant’s] actual profits, the amount of lost income as a result of

CV-2621 (04/18)                      CIVIL MINUTES - GENERAL                          Page 10 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-07972-CAS-GJSx            Date              March 4, 2019
   Title          PATAGONIA, INC. V. TRADITION LLC

[defendant’s] conduct, or take any action to prevent further infringement.” Warner Bros.
Home Entm’t Inc. v. Jiminez, No. CV 1209160 FMO (JEMx), 2013 WL 3397672, at *7
(C.D. Cal. July 8, 2013). Given the risk of future infringement by defendant, monetary
damages for past infringement alone will not adequately compensate for defendant’s
future acts. Thus, the second element is satisfied.

       The third element requiring a balance of hardships favors plaintiff because if the
injunction does not issue, defendants are more likely to continue violating plaintiff’s
rights, imposing a hardship on plaintiff. See Otter Prod., LLC v. Berrios, No. CV 13-
4384 RSWL (AGRx), 2013 WL 5575070, at *12 (C.D. Cal. Oct. 10, 2013).

        With respect to the fourth element, requiring a consideration of the public interest,
the Copyright Act and the Lanham Act explicitly invoke the possibility of injunctive
relief, which would serve the public interest of vindicating a law which is intended to
encourage innovation. See 17 U.S.C. § 502(a). There are no exceptional facts at issue
that show that an injunction would be against the public interest.

       Because all of the factors weigh in favor of granting injunctive relief, the Court
will enter a permanent injunction enjoining defendant from further infringing plaintiff’s
copyright and trademarks.




CV-2621 (04/18)                      CIVIL MINUTES - GENERAL                          Page 11 of 12
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-07972-CAS-GJSx            Date           March 4, 2019
   Title          PATAGONIA, INC. V. TRADITION LLC

V.       CONCLUSION
      In accordance with the foregoing, the Court GRANTS plaintiff’s motion for
default judgment.
       The Court ORDERS that judgment be entered in favor of plaintiff. Defendant
shall be liable to plaintiff in the amount of $32,400, which is comprised of $30,000 in
statutory damages and $2,400 in attorneys’ fees. The Court permanently enjoins
defendant from engaging in further infringing activity as set forth in the judgement and
permanent injunction issued as of this date.
         IT IS SO ORDERED.


                                                                      00     :   00
                                                Initials of
                                                                           CMJ
                                                Preparer




CV-2621 (04/18)                    CIVIL MINUTES - GENERAL                         Page 12 of 12
